               Case 3:15-cv-05565-MJP Document 46 Filed 10/21/20 Page 1 of 3




 1                                                                      The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT TACOMA

 8 UNITED STATES OF AMERICA ex rel.                        CASE NO. C15-5565-MJP
   Michael George Daggett,
 9                         Plaintiff,
                                                           JOINT STIPULATION OF DISMISSAL
10                             v.
                                                           Noted for Consideration on:
                                                           October 21, 2020
11 Regional Toxicology Services, LLC d/b/a Sterling
   Reference Laboratories and Rocky Mountain Tox,
12 LLC d/b/a Cordant Health Solutions,

13                                    Defendants.

14

15           Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure and the qui tam provisions

16 of the False Claims Act, 31 U.S.C. ' 3730(b)(1), and in accordance with and subject to the terms and

17 conditions of the Settlement Agreement (“Settlement Agreement”) and supplemental Side Letter

18 signed by the United States; Sterling Healthcare Opco, LLC d/b/a/Cordant Health Solutions, acting

19 as the corporate parent of Regional Toxicology Services, LLC and Rocky Mountain Tox, LLC

20 (“Defendants”); and Relator Michael George Daggett, the United States and the Relator hereby

21 stipulate, through their undersigned counsel, to the entry of an order dismissing the Complaint in its

22 entirety with prejudice as to the Relator, and with prejudice to the United States only to the extent of

23 the ACovered Conduct,@ as that term is defined in the Settlement Agreement, and with respect to

      JOINT STIPULATION OF DISMISSAL- 1                                         UNITED STATES ATTORNEY
      CASE NO. C15-5565-MJP                                                    700 S TEWART S TREET, S UITE 5220
                                                                                 S EATTLE, W ASHINGTON 98101
                                                                                        (206) 553-7970
                 Case 3:15-cv-05565-MJP Document 46 Filed 10/21/20 Page 2 of 3




 1 Defendants, (“Parties”) only but otherwise without prejudice to the United States.

 2          2.       The dismissal is without prejudice to any rights that any party may have under the

 3 Agreement, including the government’s right, in the event of default, to rescind the Agreement and

 4 bring any civil and/or administrative claim, action, or proceeding against Cordant and/or any of its

 5 subsidiaries.

 6          3.       Relator agrees that the amount and terms of the Settlement Agreement are fair,

 7 adequate, and reasonable pursuant to 31 U.S.C. ' 3730(c)(2)(B).

 8          4.       The Parties request that the Court retain jurisdiction over the matter to enforce the

 9 terms of the Settlement Agreement, should that become necessary.

10          5.       The Parties further request that the Court enter an order in the form of the

11 accompanying proposed order.

12 //

13 //

14

15

16

17

18

19

20

21

22

23

     JOINT STIPULATION OF DISMISSAL- 2                                            UNITED STATES ATTORNEY
     CASE NO. C15-5565-MJP                                                       700 S TEWART S TREET, S UITE 5220
                                                                                   S EATTLE, W ASHINGTON 98101
                                                                                          (206) 553-7970
              Case 3:15-cv-05565-MJP Document 46 Filed 10/21/20 Page 3 of 3




1           Dated this 21st day of October, 2020.

2
                                                    Respectfully submitted,
3
                                                    TESSA M. GORMAN
4                                                   Attorney for the United States, Acting Under Authority
                                                    Conferred by 28 U.S.C. § 515
5

6                                                    s/ Kayla C. Stahman
                                                    KAYLA C. STAHMAN, CA #228931
7                                                   Assistant United States Attorney
                                                    United States Attorney’s Office
8                                                   700 Stewart Street, Suite 5220
                                                    Seattle, Washington 98101-1271
9                                                   Phone: 206-553-7970
                                                    Fax: 206-553-4073
10                                                  Email: kayla.stahman@usdoj.gov

11                                                  Attorneys for the United States of America

12

13                                                   s/ Felix Gavi Luna
                                                    FELIX GAVI LUNA, WSBA No. 27087
14                                                  Peterson Wampold Rosato Luna Knopp
                                                    1501 4th Avenue, Suite 2800
15                                                  Seattle, WA 98101
                                                    Ph. (206) 624-6800
16                                                  luna@pwrlk.com

17
                                                     s/ Jonathan K. Tycko
18                                                  JONATHAN K. TYCKO
                                                    Tycko & Zavareei LLP
19                                                  2000 L Street, N.W., Suite 808
                                                    Washington, D.C. 20036
20                                                  Tel: (202) 973-0900
                                                    jtycko@tzlegal.com
21
                                                    Attorneys for Relator Michael George Daggett
22

23

     JOINT STIPULATION OF DISMISSAL- 3                                           UNITED STATES ATTORNEY
     CASE NO. C15-5565-MJP                                                      700 S TEWART S TREET, S UITE 5220
                                                                                  S EATTLE, W ASHINGTON 98101
                                                                                         (206) 553-7970
